 



Exhibit 10.1
BOB EVANS FARMS, INC.
PERFORMANCE INCENTIVE PLAN
NOTICE OF ELIGIBILITY AND PARTICIPATION AGREEMENT

     
TO:
  [Participant’s Name]
 
   
FROM:
  Bob Evans Farms, Inc. Compensation Committee (“Committee”)
 
   
DATE:
   
 
   
 
   
RE:
  Bob Evans Farms, Inc. Performance Incentive Plan (“PIP”)

The Committee has selected you to participate in the PIP for the fiscal year
ending ___, 200___ (“200___ Performance Period”) and has established your
“Target Award” at ___% of the base salary you are paid during the 200___
Performance Period, although the actual amount of your “PIP Award” will be
calculated under Sections 1.00 and 2.00. Also, you must satisfy the terms and
conditions described in Section 3.00 to receive your PIP Award.
Any grants you receive will be made under the Bob Evans Farms, Inc. 2006 Equity
and Cash Incentive Plan (“Equity Plan”). This award is intended to be
performance-based compensation under Section 162(m) of the Internal Revenue
Code.
1.00 Earning Your Option
After the 200___ Performance Period ends, 25% of the dollar value of your Target
Award will be paid as an “Option” to buy Shares through the Equity Plan. The
number of Shares you may buy will be [1] 25% of the dollar value of your Target
Award, divided by [2] the fair market value of the Option (determined by using
the Black-Scholes valuation model and discounted for vesting conditions) and [3]
rounded up to the next whole Share, but may not exceed any limitation under the
Equity Plan. You also will receive an award agreement describing the Option’s
exercise price (which will be equal to the “fair market value” as defined in the
Equity Plan (“FMV”) of a Share on the Option’s grant date), when the Option may
be exercised and any other terms and conditions affecting the Option.
2.00 Earning Your Restricted Shares
The rest of your PIP Award will be paid as “Restricted Shares” through the
Equity Plan if [insert performance goals]. The number of Restricted Shares you
receive (if any) will be calculated first by determining the value of the award
you have earned, which will be based on the following table (percentages for
performance between the levels shown will be interpolated to the nearest
one-hundredth of a percent), but may not exceed any limitation under the Equity
Plan:

                                            % of Goal
Attained     Less than
80%    
80%    
90%    
100%    
110%     120% or
More     Payout %     0%     37.5% of your
Target Award     56.25% of your
Target Award     75% of your
Target Award     93.75% of your
Target Award     112.5% of your
Target Award    

After the 200___ Performance Period ends and the value of your earned award is
calculated, you will receive a number of Restricted Shares equal to [1] the
value of your earned award, divided by [2] the FMV of a Share on the date the
Restricted Shares are granted (discounted to reflect vesting requirements) and
[3] rounded up to the next whole Share, but such number may not exceed any
limitation under the Equity Plan. You also will receive an award agreement
describing when the Restricted Shares will vest and any other terms and
conditions affecting them.

 



--------------------------------------------------------------------------------



 



3.00 Termination of Employment
In addition to meeting the requirements described in Sections 1.00 and 2.00, you
will receive the Options and Restricted Shares only if you are employed by the
Company or any of its affiliates through the entire 200___ Performance Period
and on the date the Committee grants Restricted Shares and Options for the
200___ Performance Period under the PIP. However, if, after the 200___
Performance Period but before the Options and Restricted Shares for the 200___
Performance Period are granted, you die, become “disabled” (as determined by the
Committee in its sole discretion) or “retire” (as defined in the Equity Plan) or
if your employment ends for another reason that the Committee believes is not
violative of the purpose of the PIP, you (or your beneficiary) will be paid cash
(but not Options or Restricted Shares) equal to the value of the PIP Award that
you earned during the 200___ Performance Period.
4.00 Signature
By signing below, you [1] agree to be bound by the terms and conditions of the
PIP and the Equity Plan, [2] acknowledge that you understand the terms of your
award and the conditions that you must meet before you receive anything under
the PIP or the Equity Plan and [3] without any consideration, agree to accept
any changes needed to avoid penalties that might be imposed on you under
Section 409A of the Internal Revenue Code.

     
 
Date


 
 
[Participant’s Name]
RECEIVED BY


   
 
Authorized Company Representative


 
Print Name


 
Date
   

2